  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 1 of 9 PageID #: 1




RTP:OO
F. #2020R00442

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               INDICTMENT

                                                       Cr. No. _ 1:21-cr-00410
                                                                  _ _ _ _ _(FB)(VMS)
                                                                                  _ _ _ __
       - against -
                                                       (T. 18, U.S.C., §§ 371, 641,
KATISHA CAINE-FRANCOIS and                              981(a)(l)(C), 1711, 2 and 3551 et~.;
SHANEE GREEN,                                           T. 21, U.S.C. , § 853(p); T. 28, U.S.C. ,
                                                        § 2461(c))
                         Defendants.

---------------------------X

THE GRAND JURY CHARGES:

                            INTRODUCTION TO ALL COUNTS

               At all times relevant to this Indictment, unless otherwise indicated:

               1.     The United States Postal Service ("USPS") was an independent agency

of the United States government. Its primary responsibility was to provide postal service,

including mail processing and delivery services.

               2.     The Fresh Pond Finance Office located at 6080 Woodbine Street,

Queens, New York (the "Fresh Pond Post Office") was a USPS station that offered, among

other things, retail services to customers.

               3.     The defendant KATISHA CAINE-FRANCOIS was employed by the

USPS at the Fresh Pond Post Office as the lead sales and services associate. CAINE-

FRANCOIS's daily responsibilities included, among other things, mailing and weighing

packages and selling stamps, money orders, postal validation imprinter labels and other

postal supplies. As a lead sales and services associate, CAINE-FRANCOIS was
  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 2 of 9 PageID #: 2


                                                                                              2


additionally responsible for managing the retail outlet and reviewing and preparing certain

daily financial records and retail funds for bank deposit.

               4.     The defendant SHANEE GREEN was employed by the USPS at the

Fresh Pond Post Office as a sales and services distribution associate. GREEN's daily

responsibilities included, among other things, mailing and weighing packages and selling

stamps, money orders, postal validation imprinter labels and other postal supplies.

               5.     On or about and between April 2, 2018 and August 14, 2018, both

dates being approximate and inclusive, the defendants KATISHA CAINE-FRANCOIS and

SHANEE GREEN did not remit all of the proceeds of money orders purchased at the Fresh

Pond Post Office to the USPS (the "Money Order Scheme"). Instead, the defendants kept

some or all of the proceeds for themselves, in a total amount of approximately $41,712.

               6.     On or about and between January 16, 2018 and March 5, 2020, both

dates being approximate and inclusive, the defendants KATISHA CAINE-FRANCOIS and

SHANEE GREEN did not remit all of the proceeds of postal validation imprinter labels

purchased at the Fresh Pond Post Office to the USPS (the "Postal Label Scheme"). Instead,

the defendants kept some or all of the proceeds for themselves, in a total amount of

approximately $35,958 .

                                       COUNT ONE
                     (Conspiracy to Commit Theft of Government Funds)

               7.     The allegations contained in paragraphs one through six are realleged

and incorporated as if fully set forth in this paragraph.

               8.     On or about and between January 16, 2018 and March 5, 2020, both

dates being approximate and inclusive, within the Eastern District of New York, the
  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 3 of 9 PageID #: 3


                                                                                                 3


defendants KATISHA CAINE-FRANCOIS and SHANEE GREEN did knowingly and

willfully conspire to embezzle, steal, purloin and convert to their own use and the use of

others, without authority, money and things of value of the United States and a department

and agency thereof, to wit: the USPS, the value of which exceeded $1,000, contrary to Title

18, United States Code, Section 641.

              9.        In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York, the defendants KA TISHA CAINE-FRANCOIS and SHANEE

GREEN did commit and cause the commission of, among others, the following:

                                          OVERT ACTS

                        (a)    On or about April 6, 2018, GREEN issued and voided money

order serial number 24893054998 in the amount of $1,000;

                        (b)    On or about April 27, 2018, CAINE-FRANCOIS issued and

voided money order serial number 24893063201 in the amount of $990;

                        (c)    On or about May 22, 2018, CAINE-FRANCOIS issued money

order serial number 24893068408 to Individual #1, an individual whose identity is known to

the Grand Jury, as a refund for a postal validation imprinter label;

                        (d)    On or about August 14, 2018, CAINE-FRANCOIS issued and

voided money order serial number 24893087591 in the amount of $900;

                        (e)    On or about August 14, 2018, GREEN negotiated money order

serial number 24893087657 in the amount of $900; and

                        (f)    On or about October 22, 2019, GREEN issued money order

serial number 25 8315 3 6265 as a refund for a postal validation imprinter label.

                   (Title 18, United States Code, Sections 371 and 3551 et seq.)
  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 4 of 9 PageID #: 4


                                                                                                   4


                           COUNTS TWO THROUGH FOURTEEN
                      (Theft of Government Funds - Money Order Scheme)

               10.         The allegations contained in paragraphs one through six are realleged

and incorporated as if fully set forth in this paragraph.

               11.         On or about the following dates, within the Eastern District of New

York, the defendants KATISHA CAINE-FRANCOIS and SHANEE GREEN, together with

others, did knowingly and intentionally embezzle, steal, purloin and convert to their own use

and the use of others, without authority, money and things of value of the United States and a

department and agency thereof, to wit: the USPS, the value of which on each of the

following dates exceeded $1,000:

                  Count                Date                 A1mroximate Value

                  TWO                  April 2, 2018        $1,800

                  THREE                April 6, 2018        $2,000

                  FOUR                 May 2, 2018          $1,800

                  FIVE                 May 22, 2018         $5,200

                     SIX               June 5, 2018         $2,200

                     SEVEN             June 21, 2018        $5,000

                  EIGHT                July 10, 2018        $5,550

                  NINE                 July 11 , 2018       $2,500

                  TEN                  July 23, 2018        $2,547

                  ELEVEN               July 25, 2018        $4,000

                  TWELVE               July 26, 2018        $2,900
  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 5 of 9 PageID #: 5


                                                                                              5

                  THIRTEEN          July 31, 2018           $1,875

                  FOURTEEN          August 14, 2018         $1,800


               (Title 18, United States Code, Sections 641, 2 and 3551 et~-)

                   COUNTS FIFTEEN THROUGH TWENTY-SEVEN
    (Misappropriation of Property by Postal Service Employee - Money Order Scheme)

               12.    The allegations contained in paragraphs one through six are realleged

and incorporated as if fully set forth in this paragraph.

               13.    On or about the following dates, within the Eastern District of New

York, the defendants KATISHA CAINE-FRANCOIS and SHANEE GREEN, together with

others, being USPS employees, did knowingly and intentionally use and convert to their own

use, money, the value of which on each of the following dates exceeded $1,000, that had

come into their hands and under their control, in the execution and under color of their

employment:

                 Count                 Date                  A1mroximate Value

                 FIFTEEN               April 2, 2018         $1,800

                 SIXTEEN               April 6, 2018         $2,000

                 SEVENTEEN             May 2, 2018           $1,800

                 EIGHTEEN              May 22, 2018          $5,200

                NINETEEN               June 5, 2018          $2,200

                 TWENTY                June 21, 2018         $5,000

                 TWENTY-ONE            July 10, 2018         $5,550

                TWENTY-TWO             Julyll,2018           $2,500
  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 6 of 9 PageID #: 6


                                                                                              6

                 TWENTY-THREE July 23, 2018                 $2,547

                 TWENTY-FOUR            July 25, 2018       $4,000

                 TWENTY-FIVE            July 26, 2018       $2,900

                 TWENTY-SIX             July31,2018         $1,875

                 TWENTY-SEVEN August 14, 2018 $1,800


               (Title 18, United States Code, Sections 1711, 2 and 3551 et seq.)

                                 COUNT TWENTY-EIGHT
                     (Theft of Government Funds - Postal Label Scheme)

               14.    The allegations contained in paragraphs one through six are realleged

and incorporated as if fully set forth in this paragraph.

               15.     On or about and between January 16, 2018 and March 5, 2020, both

dates being approximate and inclusive, within the Eastern District of New York, the

defendants KATISHA CAINE-FRANCOIS and SHANEE GREEN, together with others, did

knowingly and intentionally embezzle, steal, purloin and convert to their own use and the use

of others, without authority, money and things of value of the United States and a department

and agency thereof, to wit: the USPS, the value of which exceeded $1,000.

               (Title 18, United States Code, Sections 641, 2 and 3551 et seq.)

                                COUNT TWENTY-NINE
     (Misappropriation of Property by Postal Service Employee - Postal Label Scheme)

               16.    The allegations contained in paragraphs one through six are realleged

and incorporated as if fully set forth in this paragraph.

               17.    On or about and between January 16, 2018 and March 5, 2020, both

dates being approximate and inclusive, within the Eastern District of New York, the
  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 7 of 9 PageID #: 7


                                                                                                    7


defendants KATISHA CAINE-FRANCOIS and SHANEE GREEN, together with others,

being USPS employees, did knowingly and intentionally use and convert to their own use,

money, the value of which exceeded $1,000, that had come into their hands and under their

control, in the execution and under color of their employment.

               (Title 18, United States Code, Sections 1711, 2 and 3551 et seq .)

                    CRIMINAL FORFEITURE ALLEGATION
         AS TO COUNTS ONE THROUGH FOURTEEN AND TWENTY-EIGHT

               18.    The United States hereby gives notice to the defendants that, upon their

conviction of any of the offenses charged in Counts One through Fourteen and

Twenty-Eight, the government will seek forfeiture in accordance with Title 18, United States

Code, Section 981 (a)(l )(C) and Title 28, United States Code, Section 2461 (c), which require

any person convicted of such offenses to forfeit any property, real or personal, constituting,

or derived from, proceeds obtained directly or indirectly as a result of such offenses.

               19.    If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21 , United States Code, Section 853(p),
  Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 8 of 9 PageID #: 8


                                                                                              8


to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(l)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))




                                                                A TRUE BILL




               M. KASULIS
             ITED STATES ATTORNEY
            DISTRICT OF NEW YORK
                   Case 1:21-cr-00410-FB Document 1 Filed 08/04/21 Page 9 of 9 PageID #: 9


F.# 2021 R004402
FORM DBD-34             No.
JUN. 85


                              UNITED STATES DISTRICT COURT
                                        EASTERN District of NEW YORK

                                                CRIMINAL DIVISION

                                  THE UNITED STATES OF AMERICA
                                                              vs.


                               KATISHA CAINE-FRANCOIS AND SHANEE GREEN,

                                                                                    Defendants.

                                                  INDICTMENT
                         (T. 18, U.S.C., §§ 371, 641, 981(a)(l)(C), 1711 ; 2 and 3551 et~.; T.
                                     21, U.S .C., § 853(p); T. 28, U.S.C., § 2461(c))


                        --~~=~~-~                              ------------      ---p;;;,pe--;,;;;,

                        Filed in open court this _________________ day,

                        of                   A.D. 20

                                                                                              Clerk



                        Bail,$ ______ _ ___ _



                              O/atokunbo O/aniyan, Assistant U.S. Attorney, (718) 254-6317
